 



Exhibit 10.2
Addendum to Amended and Restated Participation Agreement
TD Bank 2005 Performance Based Restricted Share Unit Plan
       Year Two Performance Goals (January 1, 2006 — December 31, 2006)

                                              Illustrative Number Performance
Target:   Performance Target:           of Year Two Units Percentage Growth in
EPS   2006 EPS   Performance Factor   (1)
4.0%
  $ 2.58       85 %     85  
4.4%
  $ 2.59       88 %     88  
4.8%
  $ 2.60       91 %     91  
5.2%
  $ 2.61       94 %     94  
5.6%
  $ 2.62       97 %     97  
6.0% — Performance Target
  $ 2.63       100 %     100  
6.5%
  $ 2.64       103 %     103  
6.9%
  $ 2.65       106 %     106  
7.3%
  $ 2.66       109 %     109  
7.7%
  $ 2.67       112 %     112  
8.0%
  $ 2.68       115 %     115  

 
(1) Based on an assumed Award of 300 Initial Units, which is for illustrative
purposes only
Dated: January 24, 2006.

          TD BANKNORTH INC.    
 
       
By: 
       
 
     
 
Name: William J. Ryan    
 
Title: Chairman, President and    
 
          Chief Executive Officer    
 
        PARTICIPANT    
 
             
Name:    
   
 
 
 
   

